                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MICHAEL LONG                                                                            PLAINTIFF

v.                               Case No: 4:19-CV-00936-LPR

CHRIS CARNAHAN, et al.                                                              DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that Plaintiff

Michael Long’s Complaint is DISMISSED without prejudice. The Court certifies, pursuant to

28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal taken from this Judgment or the

accompanying Order would not be taken in good faith.


       IT IS SO ADJUDGED this 3rd day of March 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
